Title: To George Washington from Samuel Hanson, 23 March 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria 23d March 1788

Your favour of the 18th Inst. did not come to hand ’till last Night; an account that has given me some concern, lest you should have concluded that my Silence has been owing to any difficulty in replying to the charges made by the Boys.
with respect to the 1st “their being obliged to go sometimes to School without breakfast” I will not deny that it has been sometimes the Case. that it has not happened often Mr McWhir acknowledges. I declare that they never complained to me on this score, to the best of my recollection, more than once. But had it happened oftener, you would excuse me, when informed that it was their constant custom to sleep till eight or nine O’clock in the morning; So that very often our breakfast was over before they got up. One of our most frequent Subjects of difference was their sitting up late and their consequent late

risings. The most violent offence that George ever received here was the omitting to awake him when it was, by my own watch, past 9 O’clock. Had they got up at the proper hour for Students, the Servants would have had some warning of the approaching hour of Breakfast; a matter which they might easily mistake, from my having no Clock, and sometimes neglecting to leave my watch at home, or from it’s not being right.
As to the 2d charge “Their not being permitted to dine with company” I admit it in part. But they have done it oftener than the contrary. I do not remember that they were ever prevented when there were not more than one or two guests; and we much oftener entertain that number than a greater. But, Sir, the mention of one Circumstance would excuse me tho I had excluded Lawrence all together. (George’s behaviour at Table was unexceptionable) His unmannerly Conduct at Dinner was such as has been taken notice of by the Company. If there was any Dish considered as a rarity or delicacy, of that Alone he would be sure to make his dinner. As to their fare on such days as they did not dine with Company, every Person who has lived in Towns must be immediately convinced that this part of the Charge must be a misrepresentation; Since the Dinners on Such occasions are much superior in quality to those provided for the family. Upon this head I would only remark in general, that they fared precisely as I did myself, except in the article of brown Sugar with their Tea instead of white.
 The 3d Charge is the Injury done to their Shirts “by washing them with Lye instead of Soap.” Admitting this to be true, and that it was done by our orders, knowledge, or consent, it places the exactness of our Œconomy on such a pitiful point of view that I confess I should be ashamed to acknowledge it. However, not knowing but the Servants might have done it inadvertently, I applied to them, before it was mentioned to their mistress, to know how they had washed the Boys Shirts. I did it in such a manner as to make them think it was a mere cursory question, and that it was of no consequence to them to conceal the Truth. They, both, answered, “they had always washed them with Soap” upon being asked if they never made use of Lye? they answered “never.” Mrs H. declares she never gave them such Orders. I, therefore, chearfully submit to you whether it is probable that 

Servants should be capable of such an uncommon degree of parsimony, of their own Accord? As for the Destruction of their Linen I can suggest a much more obvious cause viz. their wearing it sometimes a week without a Change—This has been a frequent cause of altercation; though, if I had been actuated by the views that they impute to me, I should certainly have been silent on that head; since it is less trouble to furnish them with clean shirts once a week than twice—Sir, I can not help suspecting that your Nephews have been prompted to prefer those Complaints agt me by an apprehension of my being beforehand with them. They have frequently threatened to inform you agt me, in the hearing of my family. Upon hearing of George’s threats on acct of his not being awaked to Breakfast after 9 O’Clock, I sent him a message that, in my turn, would inform also. I am really ashamed to employ so much of your time upon a subject that, so far as it relates to myself, must appear frivolous. But I cannot sit down contented under the imputation of Charges for which there is no foundation but their own Misbehaviour. If you have any doubts of their Misconduct, I could, if it were worth the trouble, at once refer you for proof to Mrs Dade, with whom they lived. I have no view in wishing to make such an impression besides guarding you agt any future complaints; which, I trust, you will listen to with some Grains of Allowance. To effect this purpose, & to prove the difficulty of managing those Boys, I will mention two Cases, which they will not deny. In less than 1 month after their living here, Lawrence whipped (rather severely) one of my Children, a Girl of 5 years old. I do not know what was the provocation or that she was not in fault. But I well know that it was her first offence against him, because they had never ’till then had any Quarrels. George was in a short time exceedingly affronted by setting for his Breakfast Milk, and Bread made of Indian-Meal. Offence was taken at this kind of Bread, (tho it is so much esteemed in our family that we are never willingly without it) merely, as I suspect, from it’s being the common food of Negroes. Many times have they refused Supper, because coming in late, Tea was over, and they could not eat meat; although when I was at School, meat twice a day, instead of a grievance, was considered as a rare Instance of good-fortune.

But, Sir, I will no longer trespass upon your time & patience. The Proofs to which I have already put your politeness and indulgence are, I fear, scarcely compatible with that degree of respect with which I have the honour to subscribe myself Sir Your most obedt & most humble Servant

S. Hanson of Saml


P.S. after the description I have given of your Nephews, it may be very naturally asked “Why I would wish to engage with them?” To this I answer: Being desirous to pursue this business upon a large Scale, & the conditions respecting Controul (& perhaps the price also) being unusual, I conceive, Sir, that others may be influenced by your Example & Encouragement. I am &c. S. H. of Saml.

